—Order, Supreme Court, Bronx County (Lorraine Backal, J.), entered January 27, 1993, which, to the extent appealed from, ordered a new trial on liability and damages, unanimously affirmed, without costs.
Where "[t]he issue of liability was sharply and substantially contested [and plaintiff’s injuries were serious and the jury’s award inexplicably low for such serious injuries” it is most likely that "the verdict * * * was * * * a compromise verdict, in [that] in addition to finding plaintiff partially responsible for the accident, the jury also compromised on liability and damages by finding the total amount for plaintiff’s injuries much too low.” (Woods v J. R. Liqs., 86 AD2d 546, 547.) Retrial is mandated on all issues where there is a strong likelihood that the jury verdict results from a trade-off on a finding of liability in return for a compromise on damages. (Patrick v New York Bus Serv., 189 AD2d 611, 612 [1st Dept 1993].) In the instant case, the issue of liability was sharply contested, defendant stipulated to serious and permanent injuries and their sequelae, and plaintiff was awarded an inadequate amount for past pain and suffering and nothing for future pain and suffering. Therefore, it is apparent that the jurors compromised their views in arriving at the agreed upon award. Thus a new trial is required. Concur — Murphy, P. J., Kupferman, Asch and Nardelli, JJ.